Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art discloses or suggests inter alia: An electrical connector, comprising: at least one conductive terminal mounted to a housing, wherein the conductive terminal has: a body; two elastic arms formed by extending upward from the body; a conducting portion connected below the body, wherein the conducting portion has a strip connecting portion to be connected to a first strip; and a connecting portion provided at an upper end of the body to be connected to a second strip to assist mounting the whole conductive terminal to the housing, wherein the connecting portion is located between the two elastic arms. The closest prior art is to Hwang et al. which discloses a similar connector comprising: at least one conductive terminal mounted to a housing and a strip connecting portion provided at an upper end of the body to be connected to a second strip to assist mounting the whole conductive terminal to the housing. However, Hwang et al. lacks to disclose at least the limitations: wherein the conductive terminal has: a body; two elastic arms formed by extending upward from the body; a conducting portion connected below the body, wherein the conducting portion has a strip connecting portion to be connected to a first strip, and a connecting portion provided at an upper end of the body to be connected to a second strip to assist mounting the whole conductive terminal to the housing, wherein the connecting portion is located between the two elastic arms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096.  The examiner can normally be reached on Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831